Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Receipt of amendment and response dated 01/06/22 is acknowledged.
Claims 3-5, 9 and 17-22 have been canceled.
Claims 1-2, 6-8 and 10-16 are pending.

In light of the amendment to recite gelling agent selected from group of compounds with INCI designation with Carbomer in amounts of from about 0.2% to about 0.8%, the previous rejections of record are rewritten and applied to the pending claims:

Claim Rejections - 35 USC § 103
2.	Claims 1-2, 6-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al (Streuli) in view of US 2014/0186284 to Sha et al., US 9662292 to Schrott et al., and US 8846016 to Glynn, Jr. et al.
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of greater than 0.001 units  [0009-0010]  and a method of using the same. Streuli teaches that the hair styling composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl 
Streuli also teaches copolymers such as vinylpyrrolidone and dimethylaminoethyl methacrylate copolymer [0045] and particularly polyquaternium-11 [0043; 0066] as a quaternary ammonium compound. It is noted that instant claim 1 recites polyquaternium-11. Instant claims require 0.2 to 2.5% polyquaternium-11, which is taught by Streuli. Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli teaches the claimed components a), b) and the limitations of 6-8. 
Streuli further teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims require cationic degree of substitution between about 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 from the guar gum derivatives because Streuli 
Instant claims recite that the cationically modified guar gum having a molecular weight of 50,000 to 70,000, whereas Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and in one embodiment (see example 5) Streuli teaches a molecular weight 50 kDa (same as 50,000) as well others outside the claimed range (300-1000 kDa). While example 1 composition does not specify the molecular weight of cationically modified guar gum, example 9 employs the composition of example 1 (comprising both the claimed gum and polyquaternium-11) and shows that addition of Guar hydroxypropyltrimonium chloride delivers a more defined curl and maintained the curl at high humidity exposure for extended time [0069]. Further, the composition of example 1 provides high humidity hold and improvement in foam bloom and stabilization. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 and choose an appropriate low molecular weight range of 50,000 (as in the instant claims) and still expect to achieve a good curl retention and stabilization. As explained above cationic modified guar gum having a molecular weight range of 40 KDA to 1100 KDA and exemplifies 50 KDA. 

For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high humidity hold and stability of the composition (example 10-11). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the optimum ratios of cationically modified guar gum and polyquaternium-11 with an expectation to provide the desired hair styling hold and curl retention.
	Streuli, discussed above, fails to teach the instant claimed polyvinylpyrrolidone, in an amount of 3% to 7% by weight. 
Streuli also fails to teach the instant amended, gelling agent selected from Carbomer polymer.
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing lightweight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as as well as carbomers [0045 and 0046]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. [0050] teaches viscosity modifying agent is employed in an amount of from about 0.05 to about 2%, which overlaps with the instant claimed from about 0.2% to about 0.8%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further, Sha teaches employing cationic polymers, including the instant polyquaternium-11 [0051], and N-Hance CG and N-Hance 3196, which meet the claimed Guar hydroxypropyltrimonium chloride, in amounts from about 0.05% to about 5% [0053], which also overlaps with the amount of claim 2.
Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc.
Schrott teaches a hair care composition comprising hair styling polymers in the form of a lotion, gel, cream et c., and including a hair styling polymer, polyvinylpyrrolidone in combination with other hair styling cationic polymers (such as polyquaternium polymers) for lasting hair styling effects (abstract, col.1, l 55-col.2, l 19, col. 2, l 41-59). Schrott teaches that 0.5-5% PVP is a preferred styling polymer. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the teachings of Streuli by further including PVP because, Sha teaches PVP as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium, and further 
With respect to the instant claimed gelling agent, carbomer, while Sha teaches carbomer gelling agents and suggests amounts overlapping with the claimed amounts, Sha does not exemplify a combination of carbomer with any or both of PVP and guar cationic polymers.
In this regard, Glynn, Jr. teaches hair treatment compositions that improve the drying after showring, shampooing and also provide hair styling effect (col. 1, 40-50). Glynn, Jr teaches including cationic hair conditioning agents such as polyquaternium-11 (col. 6, l 56-64). Glynn, Jr exemplifies individual hair styling compositions comprising cationic polymer such as guar hydroxypropyltrimonium chloride, carbomer, polyquaternium (see examples), and further exemplifies hair styling compositions comprising combinations of cationic polymers carbomer and guar 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ carbomer of (Sha or Glenn Jr), in amounts of 0.2% to 5% (Sha), in the hair styling compositions of Streuli comprising guar hydroxypropyltrimonium chloride and polyquaternium-11, and further include PVP (suggested by Sha and Schrott) because Sha and Glenn, Jr. teaches combinations of cationic polymers in preparing effective hair styling compositions. While Sha and Glenn, Jr. do not teach carbomer as a gelling agent, both teach the polymer in the claimed amounts and hence the property is implicit. 

3.	Alternatively, Claims 1-2, 6-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2019/191747 to Streuli et al (Streuli)in view of US 2016/0310401 to Greyson et al and Gruber et al (J. Cosmetic Sci, 52:119-129, March/April 2001), and further in view of US 2014/0186284 to Sha et al., US 9662292 to Schrott et al., and US 8846016 to Glynn, Jr. et al.

Alternatively, the present rejection further relies on the teachings of Greyson et al and Gruber et al., for the claimed molecular weight of modified guar derivatives.
The teachings of Streuli, discussed above, are incorporated herewith.
Greyson teaches personal care composition comprising modified guar derivatives (abstract), for use in shampoos, conditioners, leave-in conditioners, rinse off conditioners or body washes, for hair conditioner [0010] and for improved water 
Gruber et al studied the ability of cationic polysaccharides in their deposition on to keratin surfaces, the cationic polysaccharides include polyquaternium-10 and cationic guar hydroxypropyltrimonium chloride (abstract). Gruber teaches that the molecular weight of the cationic polymers play the most significant role in influencing the deposition of the polymers from the surfactant, on various hair tresses (abstract and introduction, page 122).  Table I of Gruber teaches the cationic guar and polyquaternium-10 used for the deposition studies (page 121, para 1-2; Table 1). Figure 3 of Gruber shows significant the effect of molecular weight (viscosity) of the cationic polymer on deposition (p 125), with the deposition of the polymer on the hair increased with increasing molecular weight, and that higher molecular weight polymers form more viscous associative complexes, hindering the removal of the deposits form the hair during rinsing.  
Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to optimize the molecular weight and degree of substitution of cationic guar, in the teachings of Streuli, so as to be within the claimed range 50,000- 70,000, and a DS of 0.1 to 2.0 as being suitable for achieving the desired hair styling effect. One skilled in the art would have been motivated to optimize 
For claims 11-12, Streuli teaches 1% cationically modified guar that falls within the claimed ranges. Further, Streuli teaches 0.1% to 2 wt% of guar hydroxypropyltrimonium chloride [0013]. 
For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high humidity hold and stability of the composition (example 10-11). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the optimum ratios of cationically modified guar gum and polyquaternium-11 with an expectation to provide the desired hair styling hold and curl retention.
	Streuli, Greyson and Gruber references discussed above fails to teach the instant claimed polyvinylpyrrolidone, in an amount of 3% to 7% by weight. 
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing lightweight feel and for providing a desirable cosmetic attributed to keratinous substrates [0010]. The nonionic film forming polymers i.e., vinylpyrrolidone homo or copolymers including polyvinylpyrrolidone (PVP) [0034 and 0037] and VP/vinyl acetate [0037] respectively. For the viscosity modifying agent, Sha teaches guar gums such as the claimed hydroxypropyl trimonium chloride [0042], as well as carbomers [0045 and 0046]. For the cationic polymer, Sha teaches polyquaternium compounds [0051]. [0050] teaches viscosity modifying agent is employed in an amount of from about 0.05 to about 2%, which overlaps with the instant claimed from about 0.2% to about 0.8%. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).
Further, Sha teaches employing cationic polymers, including the instant polyquaternium-11 [0051], and N-Hance CG and N-Hance 3196, which meet the claimed Guar hydroxypropyltrimonium chloride, in amounts from about 0.05% to about 5% [0053], which also overlaps with the amount of claim 2.
Example 1 of Sha teaches a conditioning composition comprising PVP, a polyquaternium, guar hydroxypropyltrimonium chloride etc.

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the teachings of Streuli (modified by Greyson and Gruber) by further including PVP because, Sha teaches PVP as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium, and further Schrott teaches 0.5% to 5% of hair styling polyvinylpyrrolidone provides easier and volumizing hair and also long lasting hair styling effects. Example 9 of Schrott (col. 6 and claim 1) includes a composition with PVP in a range of 0.5-5%, which overlaps with the instant claimed 3% to 7%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Werthemn, 547 F.2d 257, 191 USPQ 90 (SCPA 1976}. Hence, it would have been within the purview of one of an ordinary skill in the art to choose the optimum amounts of PVP in the composition of Streuli with an expectation to provide along lasting, easy to handle hair styling and volumizing effects. A skilled artisan would have expected an improved hair styling effect that is light weight, long lasting and easily manageable with the non-ionic film forming PVP, as taught by Sha and Schrott.

In this regard, Glynn, Jr. teaches hair treatment compositions that improve the drying after showring, shampooing and also provide hair styling effect (col. 1, 40-50). Glynn, Jr teaches including cationic hair conditioning agents such as polyquaternium-11 (col. 6, l 56-64). Glynn, Jr exemplifies individual hair styling compositions comprising cationic polymer such as guar hydroxypropyltrimonium chloride, carbomer, polyquaternium (see examples), and further exemplifies hair styling compositions comprising combinations of cationic polymers carbomer and guar hydroxypropyltrimonium chloride (example 5), wherein the composition includes 0.2% carbomer and meets instant claimed amounts.
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to employ carbomer of (Sha or Glenn Jr), in amounts of 0.2% to 5% (Sha), in the hair styling compositions of Streuli (modified by Greyson and Gruber) comprising guar hydroxypropyltrimonium chloride and polyquaternium-11, further and PVP (suggested by Sha and Schrott) because Sha and Glenn, Jr. teaches combinations of cationic polymers in preparing effective hair styling compositions. While Sha and Glenn, Jr. do not teach carbomer as a gelling agent, both teach the polymer in the claimed amounts and hence the property is implicit. 


Double Patenting
4.	Claims 1-2, 6-8 and 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4-8, 10-20 of copending Application No. 16/718,080 (US 2020/0188280) in view of WO 2019/191747 to Streuli et al (Streuli) and US 2014/0186284 to Sha et al., and US 9662292 to Schrott et al.
Instant claims as well as the copending claims of 16/718,080 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight (including the amended molecular weights), degree of cationic substitution; and further include the now added carbomer gelling agent (from about 0.2% to about 0.8%).
 Both sets of claims recite that the composition further comprises an organic acid or its salt, or an alkanolamine or neutralized form thereof, and further the newly added polyvinylpyrrolidone. 
The copending claims do not recite the instant claimed component b) at least one cationic copolymer which is obtained by reacting vinylpyrrolidone with dimethylaminoethyl methacrylate, such as polyquaternium-11 of instant claim 3. 
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of greater than 0.001 units [0009-0010] and a 
Streuli also teaches copolymers such as vinylpyrrolidone and dimethylaminoethyl methacrylate copolymer [0045] and particularly polyquaternium-11 [0043; 0066] as a quaternary ammonium compound. It is noted that instant claim 1 recites polyquaternium-11. Instant claims require 0.2 to 2.5% polyquaternium-11, which is taught by Streuli. Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli teaches all of the claimed components. 
Streuli further teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims recite that the cationically modified guar gum having a molecular weight of 50,000 to 70,000, whereas Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and in one embodiment (see example 5) Streuli teaches a molecular weight 50 kDa (same as 50,000) as well others outside the claimed range (300-1000 kDa). While example 1 composition does not specify the molecular weight of cationically modified guar gum, 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the copending claims comprising a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 and further include a quaternary cationic polymers such as polyquaternium-11 taught by Streuli, so as to arrive at the instant claimed invention because Streuli teaches a combination of cationically modified guar gums and cationic polymers such as polyquaternium-11, and further comprising organic acid and water as in the claimed amounts, for providing effective hair styling and conditioning properties such as detangling, combability, feel, sheen and static control etc. 
Instant claims require cationic degree of substitution between about 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 from the guar gum derivatives because Streuli teaches cationically modified guar gums that overlaps with the claimed with respect to the instant claimed compounds and 
For claims 11-12, Streuli teaches 1% cationically modified guar that falls within the claimed ranges. Further, Streuli teaches 0.1% to 2 wt% of guar hydroxypropyltrimonium chloride [0013]. 
For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high humidity hold and stability of the composition (example 10-11). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the optimum ratios of cationically modified guar gum and polyquaternium-11, in the copending claims of the above copending application, with an expectation to provide the desired hair styling hold and curl retention. 
Streuli, discussed above, fails to teach the instant claimed polyvinylpyrrolidone, in an amount of 3% to 7% by weight. 
Sha teaches a hair conditioning polymer comprising an aqueous medium, at least one nonionic film forming polymer, at least one viscosity modifying agent, at least cationic polymer and at least one cationic surfactant (abstract) and for providing 
Schrott teaches a hair care composition comprising hair styling polymers in the form of a lotion, gel, cream et c., and including a hair styling polymer, polyvinylpyrrolidone in combination with other hair styling cationic polymers (such as polyquaternium polymers) for lasting hair styling effects (abstract, col.1, l 55-col.2, l 19, col. 2, l 41-59). Schrott teaches that 0.5-5% PVP is a preferred styling polymer. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the copending claims (modified by Streuli et al) by further including PVP because, Sha teaches PVP as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium, and further Schrott teaches 0.5% to 5% of hair styling polyvinylpyrrolidone provides easier and volumizing hair and also long lasting hair styling effects. Example 9 of Schrott (col. 6 and claim 1) includes a composition with PVP in a range of 0.5-5%, which overlaps with the instant claimed 3% to 7%. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of .
This is a provisional nonstatutory double patenting rejection.

5.	Claims 1-2, 6-8 and 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 7-8, 10-13 of copending Application No. 16/718048 (US 2020/0188278) in view of WO 2019/191747 to Streuli et al (Streuli) and US 9662292 to Schrott et al.

 Instant claims as well as the copending claims of 16/718,048 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight, including the amended molecular weight and degree of cationic substitution. 
Both sets of claims recite that the composition further includes the newly added gelling agent, carbomer.
Both sets of claims recite that the composition further comprises polyvinylpyrrolidone in the same amounts (3% to 7%). Both sets of claims recite that the 
The copending claims do not recite the instant claimed component b) at least one cationic copolymer which is obtained by reacting vinylpyrrolidone with dimethylaminoethyl methacrylate, such as polyquaternium-11 of instant claim 1. 
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of  greater than 0.001 units  [0009-0010]  and a method of using the same. Streuli teaches that the hair styling composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance and the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0015]. 
Streuli also teaches copolymers such as vinylpyrrolidone and dimethylaminoethyl methacrylate copolymer [0045] and particularly polyquaternium-11 [0043; 0066] as a quaternary ammonium compound. It is noted that instant claim 1 recites polyquaternium-11. Instant claims require 0.2 to 2.5% polyquaternium-11, which is taught by Streuli. Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli teaches all of the claimed components. 

Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the copending claims comprising a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 and further include a quaternary cationic polymers such as polyquaternium-11 taught by Streuli, so as to arrive at the instant claimed invention because Streuli teaches a combination of cationically modified guar gums and cationic polymers such as polyquaternium-11, and further comprising organic acid and water as in the claimed amounts, for providing effective hair styling and conditioning properties such as detangling, combability, feel, sheen and static control etc. 
 In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 from the guar gum derivatives because Streuli teaches cationically modified guar gums that overlaps with the claimed with respect to the instant claimed compounds and Streuli also teaches the compounds in combination with the same cationic polymer and for the same purpose i.e., for hair styling. Thus, one of an ordinary skill in the art would have expected that the combination of the cationic polymer polyquaternium-11 of Streuli and guar gum derivatives of instant claims to be effective in providing the desired hair styling.
For claims 11-12, Streuli teaches 1% cationically modified guar that falls within the claimed ranges. Further, Streuli teaches 0.1% to 2 wt% of guar hydroxypropyltrimonium chloride [0013]. 
For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high humidity hold and stability of the composition (example 10-11). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the . 
This is a provisional nonstatutory double patenting rejection.

6.	Claims 1-2, 6-8 and 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-8 and 10-19 of copending Application No. 16/718045 (US 2020/0188277) in view of WO 2019/191747 to Streuli et al (Streuli) and US 2014/0186284 to Sha et al, and US 9662292 to Schrott et al.
Instant claims as well as the copending claims of 16/718,045 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with the same molecular weight, including the amended molecular weight and degree of cationic substitution. 
Both sets of copending claims, similar to the instant claims recite the newly aged gelling agent, carbomer, an organic acid or its salt, or an alkanolamine and neutralized form thereof, and polyvinylpyrrolidone. 
The copending claim sets do not recite the instant claimed component b) at least one cationic copolymer which is obtained by reacting vinylpyrrolidone with dimethylaminoethyl methacrylate, such as polyquaternium-11 of instant claim 1. 

Streuli also teaches copolymers such as vinylpyrrolidone and dimethylaminoethyl methacrylate copolymer [0045] and particularly polyquaternium-11 [0043; 0066] as a quaternary ammonium compound. It is noted that instant claim 1 recites polyquaternium-11. Instant claims require 0.2 to 2.5% polyquaternium-11, which is taught by Streuli. Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli teaches all of the claimed components. 
Streuli further teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims recite that the cationically modified guar gum having a molecular weight of 50,000 to 70,000, whereas Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and in one 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the copending claims comprising a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 and further include a quaternary cationic polymers such as polyquaternium-11 taught by Streuli, so as to arrive at the instant claimed invention because Streuli teaches a combination of cationically modified guar gums and cationic polymers such as polyquaternium-11, and further comprising organic acid and water as in the claimed amounts, for providing effective hair styling and conditioning properties such as detangling, combability, feel, sheen and static control etc. 
Instant claims require cationic degree of substitution between about 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a 
For claims 11-12, Streuli teaches 1% cationically modified guar that falls within the claimed ranges. Further, Streuli teaches 0.1% to 2 wt% of guar hydroxypropyltrimonium chloride [0013]. 
For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high humidity hold and stability of the composition (example 10-11). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the optimum ratios of cationically modified guar gum and polyquaternium-11, in the copending claims of the above copending application, with an expectation to provide the desired hair styling hold and curl retention. 
Streuli, discussed above, fails to teach the instant claimed polyvinylpyrrolidone, in an amount of 3% to 7% by weight. 

Schrott teaches a hair care composition comprising hair styling polymers in the form of a lotion, gel, cream et c., and including a hair styling polymer, polyvinylpyrrolidone in combination with other hair styling cationic polymers (such as polyquaternium polymers) for lasting hair styling effects (abstract, col.1, l 55-col.2, l 19, col. 2, l 41-59). Schrott teaches that 0.5-5% PVP is a preferred styling polymer. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to further modify the copending claims (modified by Streuli et al) by further including PVP because, Sha teaches PVP as a non-ionic film-forming polymer in a hair conditioning composition that also comprises the claimed guar hydroxypropyltrimonium chloride and a cationic polymer, polyquaternium, and further Schrott teaches 0.5% to 5% of hair styling polyvinylpyrrolidone provides easier and volumizing hair and also long lasting hair styling effects. Example 9 of .

This is a provisional nonstatutory double patenting rejection.

7.	Claims 1-2, 6-8, 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 and 17-19 of copending Application No. 16/717636 (US 2020/0188275), OR over claims 1, 2, 7-9, 12, 14-19 and 21 copending Application No. 16/717515 (US 2020/0188273) each in view of WO 2019/191747 to Streuli et al (Streuli).

Instant claims as well as the copending claims of 16/717,515 application and copending claims of 16/717,636 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with a range of molecular weight that includes the claimed range and teaches the claimed degree of cationic substitution. Both sets of 
The copending claim sets of ‘636 and ‘515 applications do not recite the instant claimed component b) at least one cationic copolymer which is obtained by reacting vinylpyrrolidone with dimethylaminoethyl methacrylate, such as polyquaternium-11 of instant claim 1. 
Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of greater than 0.001 units [0009-0010] and a method of using the same. Streuli teaches that the hair styling composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance and the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0015]. 
Streuli also teaches copolymers such as vinylpyrrolidone and dimethylaminoethyl methacrylate copolymer [0045] and particularly polyquaternium-11 [0043; 0066] as a quaternary ammonium compound. It is noted that instant claim 1 recites polyquaternium-11. Instant claims require 0.2 to 2.5% polyquaternium-11, which is taught by Streuli. Example 1 of Streuli includes both 87.49% water, 2.5% 
Streuli further teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims recite that the cationically modified guar gum having a molecular weight of 50,000 to 70,000, whereas Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and in one embodiment (see example 5) Streuli teaches a molecular weight 50 kDa (same as 50,000) as well others outside the claimed range (300-1000 kDa). While example 1 composition does not specify the molecular weight of cationically modified guar gum, example 9 employs the composition of example 1 (comprising both the claimed gum and polyquaternium-11) and shows that addition of Guar hydroxypropyltrimonium chloride delivers a more defined curl and maintained the curl at high humidity exposure for extended time [0069]. Further, the composition of example 1 provides high humidity hold and improvement in foam bloom and stabilization. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the copending claims (of ‘636 or ‘515 application) comprising a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 and further include a quaternary cationic polymers such as polyquaternium-11 taught by Streuli, so as to arrive at the instant claimed invention because Streuli teaches a combination of cationically modified guar gums and cationic polymers such as polyquaternium-11, and further comprising 
Instant claims require cationic degree of substitution between about 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 from the guar gum derivatives because Streuli teaches cationically modified guar gums that overlaps with the claimed with respect to the instant claimed compounds and Streuli also teaches the compounds in combination with the same cationic polymer and for the same purpose i.e., for hair styling. Thus, one of an ordinary skill in the art would have expected that the combination of the cationic polymer polyquaternium-11 of Streuli and guar gum derivatives of instant claims to be effective in providing the desired hair styling.
For claims 11-12, Streuli teaches 1% cationically modified guar that falls within the claimed ranges. Further, Streuli teaches 0.1% to 2 wt% of guar hydroxypropyltrimonium chloride [0013]. 
For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic . 
This is a provisional nonstatutory double patenting rejection.

8.	Claims 1-2, 6-8, 10-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/717675 (US 2020/0188276) in view of WO 2019/191747 to Streuli et al (Streuli), US 2014/0186284 to Sha et al, US 9662292 to Schrott et al., and US 8846016 to Glynn, Jr. et al.

Instant claims as well as the copending claims of 16/717,675 application are directed to a composition and a method of treating keratin fibers with a composition, wherein both sets of claims recite a cationically modified gaur gum with a range of molecular weight that includes the claimed range and teaches the claimed degree of cationic substitution. Both sets of claims recite that the composition further recite including the claimed amounts of polyvinylpyrrolidone including the claimed amounts, and comprises an organic acid or its salt. 

Streuli teaches a hair styling composition cationically modified polygalactomannans having a molecular weight in the range of from about 40 to about 1100 KDa, and a degree of substitution of greater than 0.001 units [0009-0010]  and a method of using the same. Streuli teaches that the hair styling composition increases foam enhancement, stiffness, humidity resistance, durability of hold, low slip and curl maintenance and the composition includes a combination of the above cationically modified galactomannan, at least one quaternary ammonium compound, and a copolymer of vinylpyrrolidone and dimethylaminoethylmethacrylate copolymer or maleic anhydride or polyimide, and at least cosmetic ingredient such as citric acid, lactic acid, malic acid etc [0015]. 
Streuli also teaches copolymers such as vinylpyrrolidone and dimethylaminoethyl methacrylate copolymer [0045] and particularly polyquaternium-11 [0043; 0066] as a quaternary ammonium compound. It is noted that instant claim 1 recites polyquaternium-11. Instant claims require 0.2 to 2.5% polyquaternium-11, which is taught by Streuli. Example 1 of Streuli includes both 87.49% water, 2.5% polyquaternium-11, 1% guar hydroxypropyltrimonium chloride and 0.06% lactic acid. Example 2 of Streuli further includes 0.46% aminomethyl propanol, which meet the instant claimed alkanolamine. Thus, Streuli teaches all of the claimed components. 
Streuli further teaches that the cationically modified guar gum has a degree of cationic substitution from about 0.001 to about 5.0 [0042]. Instant claims recite that the cationically modified guar gum having a molecular weight of 50,000 to 70,000, whereas 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the composition of the copending claims (of ‘636 or ‘515 application) comprising a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 and further include a quaternary cationic polymers such as polyquaternium-11 taught by Streuli, so as to arrive at the instant claimed invention because Streuli teaches a combination of cationically modified guar gums and cationic polymers such as polyquaternium-11, and further comprising organic acid and water as in the claimed amounts, for providing effective hair styling and conditioning properties such as detangling, combability, feel, sheen and static control etc. 
Instant claims require cationic degree of substitution between about 0.1 and 2.0. Thus, Streuli teaches gaur derivatives with an overlapping degree of cationic substitution. In the case where the claimed ranges "overlap or lie inside ranges prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to choose a cationically modified guar gum having a degree of cationic substitution between 0.1 to 2 from the guar gum derivatives because Streuli teaches cationically modified guar gums that overlaps with the claimed with respect to the instant claimed compounds and Streuli also teaches the compounds in combination with the same cationic polymer and for the same purpose i.e., for hair styling. Thus, one of an ordinary skill in the art would have expected that the combination of the cationic polymer polyquaternium-11 of Streuli and guar gum derivatives of instant claims to be effective in providing the desired hair styling.
For claims 11-12, Streuli teaches 1% cationically modified guar that falls within the claimed ranges. Further, Streuli teaches 0.1% to 2 wt% of guar hydroxypropyltrimonium chloride [0013]. 
For the ratios of claims 13-16, Streuli teaches 0.1 to 2 wt% of cationically modified guar gum [0013] and 0.1% to 10% of polyquaternium-11 [0061]. In example 1, Streuli teaches 2.5% polyquaternium-11. Streuli teaches the combination of cationic guar gum and polyquaternium-11 for hair styling, and in particular for curl retention, high humidity hold and stability of the composition (example 10-11). Therefore, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention was made to choose the optimum ratios of cationically modified guar gum and polyquaternium-11, in the copending claims of the above copending 
The teachings of Sha, and Glenn, Jr references have been described in the preceding sections. 
Thus, it would have been obvious for one of an ordinary skill in the art before the effective filing date of the instant invention to modify the copending claims comprising polyquaternium-11 (Streuli) and further employ carbomer of (Sha or Glenn Jr), in amounts of 0.2% to 5% (Sha), and include because Sha and Glenn, Jr. teaches combinations of cationic polymers in preparing effective hair styling compositions. While Sha and Glenn, Jr. do not teach carbomer as a gelling agent, both teach the carbomer polymer in the claimed amounts and hence the property is implicit. 
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
	Applicant's arguments filed 1/6/22 have been fully considered but they are not persuasive. 
Applicants argue that instant claims have been amended to recite gelling agent, carbomer, in an amount from about 0.2% to 0.8%.
It is argued that none of the prior independently or in combination teach the claimed new limitations. It is argued that Example 13 of Streuli reference does not have support carbomer because the priority provisional application of Streuli does not provide 
In response to the Double patenting rejections, Applicants argue that Applicants note that the primary references for these rejections and the instant Application are commonly owned by Henkel AG & Co. KGaA. Applicants therefore ask that the Office holds the provisional non-statutory double patenting rejections in abeyance until a time in which the Office provides an indication of allowable subject matter in the instant claims. At such a time, if the state of the instant claims are anticipated by or would have been obvious over the claims of the co-pending Applications, Applicants will file corresponding Terminal Disclaimers.
Applicants’ arguments are not persuasive because common ownership of the copending applications with the instant application does not overcome the double patenting rejections because the rejection is based on the claims of the copending applications and not on the disclosure. Applicants have not provided any arguments regarding the merits of the rejection. Since no allowable subject matter has been identified at this time, the rejections have been maintained.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAKSHMI SARADA CHANNAVAJJALA whose telephone number is (571)272-0591.  The examiner can normally be reached on Generally M- F 9 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAKSHMI S CHANNAVAJJALA/Primary Examiner, Art Unit 1611